DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 12/11/2020.
	Claims 16-34 remain pending.
	Claims 26, 33, and 34 remain withdrawn as being drawn to non-elected groups or species.
	No claims are currently amended.
	Claims 16-25 and 27-32 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	Note, Applicant elected: 
behenyltrimethylammonium chloride as component (a),
cetearyl alcohol as component (b),
hydroxyl(C1-C4)alkylcellulose as component (c),
polyurethane polyether as component (d), and 
aminosilicone as a present optional ingredient.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-25 and 27-32 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over McKelvey et al (EP 1088543)(IDS Reference).
McKelvey teaches a hair care composition comprising a cationic surfactant present in an amount of 0.1-10%, wherein the cationic surfactant structure taught in paragraph [0033] includes Applicant’s elected species of behenyltrimethylammonium chloride (component (a)).  McKelvey further exemplifies the use of a combination of 1.2% cetyl alcohol and 0.8 stearyl alcohol (also known as cetearyl alcohol)(component (b)) (see entire document, for instance, Examples XI and XIII).  Regarding component (c), McKelvey teaches that viscosity modifying agents and suspending agents such as hydroxyethyl cellulose are useful in the composition in an amount of preferably 0.01 to 
McKelvey, while teaching all of the instantly claimed components, does not exemplify all of Applicant’s elected species within a singular example.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize components taught by McKelvey, for the intended uses of McKelvey, within the invention of McKelvey.  One would have been motivated to do so since McKelvey teaches that the components taught within McKelvey are useful for use with the invention of McKelvey.  It is noted that MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.  Additionally, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.
With regard to the specifically elected amounts and ratios, it is noted that the prior art teaches amounts and ratios that overlap the instantly claimed amounts and ratios.  Further, it would be well within the ability of one of ordinary skill in the art to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Additionally, MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Response to Arguments
Applicant argues in the remarks filed 12/11/2020 that Applicant believes that the prior art does not teach all the instantly claimed components.  Applicant specifically argues that the prior art does not teach the instantly claimed nonionic non-associative cellulose based polymer (which Applicant specifically elected as being hydroxyl(C1-C4) alkylcellulose)).  Applicant bases this argument by linking the teaching the Examiner pointed to of a viscosity modifier, namely hydroxyethyl cellulose in [0109], with an exemplified cationic hydroxyethyl cellulose in example XIII, and essentially asserting that therefore, the hydroxyethyl cellulose of [0109] must be cationic.  Applicant’s argument is not found persuasive.  McKelvey is replete with teachings of different hydroxyethyl celluloses, including the exemplified cationic hydroxylethyl cellulose (which notably is a way of saying a hydroxyethyl cellulose that is modified to make it cationic).  s, but rather, hydroxyethyl cellulose.  Notably, hydroxyethyl cellulose is nonionic.  Also, hydroxyethyl cellulose is one of the four species that is elected with Applicant’s hydroxyl(C1-C4)alkylcellulose for component C.  
Applicant further argues that the declaration and specification provide evidence of the criticality of the instantly claimed ratios.  Applicant’s argument is not found persuasive.  Specifically, Applicant’s declaration and specification both rely on a singular, very specific example, wherein the evidence is not commensurate in scope with the instant claims which are significantly broader than the singular example provided which had singular specific components and specific singular amounts, wherein the independent claim is drawn to classes of components with no amounts other than a singular ratio.  

Claims 16-25 and 27-32 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (GNPD – Conditioner) (IDS Reference – 08/07/2018) in view of McKelvey et al (EP 1088543)(IDS Reference - 02/02/2018).
Anonymous teaches a hair care composition comprising a cationic surfactant distearyldimonium chloride (component a), a fatty alcohol cetearyl alcohol (component 
Anonymous, while teaching a singular composition exemplifying all four of the required components, does not directly teach the amounts of said components.  
McKelvey teaches a hair care composition comprising a cationic surfactant present in an amount of 0.1-10%, wherein the cationic surfactant structure taught in paragraph [0033] includes Applicant’s elected species of behenyltrimethylammonium chloride (component (a)).  McKelvey further exemplifies the use of a combination of fatty alcohols and specifically 1.2% cetyl alcohol and 0.8 stearyl alcohol (also known as cetearyl alcohol)(component (b)) (see entire document, for instance, Examples XI and XIII).  Regarding component (c), McKelvey teaches that viscosity modifying agents and suspending agents such as hydroxyethyl cellulose are useful in the composition in an amount of preferably 0.01 to about 5.0% (See entire document, for instance, [0109]). McKelvey further exemplifies the use of 0.2% of the nonionic associative polymer PEG150stearyl/SMDI copolymer (component (d)) (see entire document, for instance, Examples XI and XIII).  Additionally, McKelvey teaches that aminosilicones can be utilized in an amount of 0.001-10% (see entire document, for instance, [0064], [0065], and [0075]).    
It would have been obvious to one of ordinary skill in the art to utilize and optimize the amounts of McKelvey for the composition and components of Anonymous.  One would have been motivated to do so since Anonymous teaches that the components are known to be useful together, as evidenced by their on sale event.  It is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Additionally, one would have been motivated to utilize the components taught by McKelvey for components (a)-(d) either in combination with, or in place of, the components taught by Anonymous.  One would have been motivated to do so since Anonymous teaches components for a hair care composition that are within the scope of components (a)-(d), wherein McKelvey also teaches hair care composition, and provides a greater level of specificity (such as amounts of the components), wherein it is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Response to Arguments
Applicant argues in the remarks filed 12/11/2020 that Anonymous, while teaching the instantly claimed components, does not teach the amounts, wherein further, Applicant believes that generally people order the ingredients in the order of the 
Applicant further argues that the declaration and specification provide evidence of the criticality of the instantly claimed ratios.  Applicant’s argument is not found persuasive.  Specifically, Applicant’s declaration and specification both rely on a singular, very specific example, wherein the evidence is not commensurate in scope with the instant claims which are significantly broader than the singular example provided which had singular specific components and specific singular amounts, wherein the independent claim is drawn to classes of components with no amounts other than a singular ratio.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611